        Case 1:13-cr-00109-JG Document 64 Filed 06/05/20 Page 1 of 1 PageID #: 638



                                                                                       E.D.N.Y. – Bklyn
                                                                                              13-cr-109
                                                                                             Gleeson, J.


                             United States Court of Appeals
                                                  FOR THE
                                           SECOND CIRCUIT
                                           _________________

                    At a stated term of the United States Court of Appeals for the Second
      Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square,
      in the City of New York, on the 4th day of June, two thousand twenty.

      Present:
                    Richard J. Sullivan,
                    Michael H. Park,
                    William J. Nardini,
                          Circuit Judges.

      Lawal Olaniyi Babafemi, AKA Abdullah, AKA Ayatollah
      Mustapha,

                                   Petitioner,

                    v.                                                         20-1477

      United States of America,

                                   Respondent.


      Petitioner moves for leave to file a successive 28 U.S.C. § 2255 motion. Upon due consideration,
      it is hereby ORDERED that the motion is DENIED as unnecessary. The proposed § 2255 motion
      would not be successive because Petitioner has not filed a prior § 2255 motion. See Hom Sui
      Ching v. United States, 298 F.3d 174, 177 (2d Cir. 2002) (“[F]or a petition to be second or
      successive within the meaning of [AEDPA], it must at a minimum be filed subsequent to the
      conclusion of a proceeding that counts as the first.” (internal quotation marks omitted)).

      It is further ORDERED that the case is TRANSFERRED to the district court for “whatever further
      action the district court finds appropriate.” Whab v. United States, 408 F.3d 116, 119 (2d Cir.
      2005); 28 U.S.C. § 1631.
                                                    FOR THE COURT:
                                                    Catherine O’Hagan Wolfe, Clerk of Court




CERTIFIED COPY ISSUED ON 06/04/2020
